Dunbar, J.
(dissenting).—I dissent. The language of the constitution is plain and unequivocal, and in my judgment is not susceptible of construction, and the rights of aliens ought not to be enlarged by the courts. Under the constitution, there is only one way for them to obtain title to land, so far as obtaining it under mortgage is concerned. This land was not acquired under mortgage. It was acquired by private contract of sale — simply that and nothing more. Neither was it acquired in the ordinary course *173of justice in the collection of debts, or any course of justice at all. If sold under foreclosure some citizen might have bought in the land. The majority opinion seeks to overcome this objection by asserting that it is a well-known fact that the usual result is a sale to the mortgagee. I do not think we ought to concern ourselves about who the purchaser usually is. If the mortgage were foreclosed, the citizen would at least be placed upon an equal footing with the alien in obtaining title to the land, which the alien is resorting to to collect his debt “ in the ordinary course of justice.” The object of the constitution evidently was to prevent the acquisition of lands by aliens as a matter of public policy, and to prevent them from acquiring lands excepting when it was actually necessary for the collection of their debts. That necessity cannot be ascertained until the lands mortgaged are offered for sale in due course of law. In spite of all argument to the contrary, it is plain to my mind that the construction placed upon the constitution by the majority facilitates and encourages aliens in the evasion of the constitution and destroys the safeguards placed around such transactions by the fundamental law of the state. The judgment should be affirmed.